Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered February 27, 1990, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
*714Ordered that the sentence is modified, on the law, by vacating the provision thereof which requires the defendant to make restitution in the amount of $40 to the Rockland County Narcotics Task Force; as so modified, the judgment is affirmed (see, People v Rowe, 152 AD2d 907, affd 75 NY2d 948). Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.